Citation Nr: 1202206	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  10-23 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1964 to December 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Chicago, Illinois VA Regional Office.  In September 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

In a February 2009 statement, the Veteran indicated that his bilateral hearing loss disability had increased in severity.  He was most recently afforded an official VA audiological evaluation (with audiometric studies) in June 2009, but he contends that his hearing loss disability has worsened since that time.  Accordingly, a contemporaneous examination is necessary.  

Furthermore, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that a VA audiologist conducting a VA audiological evaluation must fully describe the functional effects caused by a hearing disability in his or her final report (needed for potential application of 38 C.F.R. § 3.321(b) as to whether referral for an extraschedular rating is warranted).  The Court noted: "Unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  On June 2009 VA audiological evaluation, the examiner stated that the Veteran reported difficulty hearing conversations and television or movies, and he used VA-issued hearing aids with good results.  No further information was given regarding the effects of the hearing loss on the Veteran's occupational functioning and daily activities.  The examiner's comment does not reflect whether it currently does affect daily functioning, and if so to what extent.  Notably, on October 10, 2008, the Veterans Benefits Administration issued Fast Letter 08-33 reinstating the requirement for audiologists to comment on the effects of the condition on occupational function and daily activities. 

Additionally, the Veteran submitted records of April 2008 private audiometry from GN ReSound North America Research Audiology Group.  However, the methodology of the private audiometry testing is unclear, and it is not indicated whether the private testing was performed in accordance with the criteria established by VA regulation for measuring hearing impairment.  The RO should attempt to contact the private treatment provider to obtain more detailed information regarding the methodology of their audiometric testing to determine if it meets the VA criteria.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to submit an authorization for release to VA of any private records of treatment and/or evaluation he has received for hearing loss, to specifically include those from GN ReSound North America Research Audiology Group.

2.  The RO should secure for the record copies of the complete clinical records of the Veteran's treatment/evaluation from the identified source(s), specifically asking the private treatment provider(s) to include a detailed description of the methodology of audiometric testing used.  

3.  The RO should then arrange for an audiological evaluation of the Veteran (with audiometric studies) to determine the current severity of his bilateral hearing loss disability.  The examiner should note the Veteran's subjective complaints of the effect his hearing loss has on daily and occupational functioning and comment on those complaints, i.e., observe whether the degree of interference with functioning the Veteran describes is consistent with audiometry, and offer any further comment indicated regarding the impact that the Veteran's hearing loss would be expected to have on occupational functioning and daily activities (and specifically any not contemplated by the schedular criteria).  The examiner must explain the rationale for all opinions. 

4.  The RO should then readjudicate the claim (to specifically include consideration of whether referral for extraschedular consideration is warranted).  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

